DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see pages 7-8 of Applicant’s Response, filed 02/28/2022, with respect to the 35 U.S.C. 103 rejections have been fully considered and are persuasive.  The 35 U.S.C. 103 rejections have been withdrawn. 
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Andrew Cohn on 03/16/2022.
The application has been amended as follows:  

12. (Currently Amended) A method comprising:
	receiving an identifier for a mobile device of a user form a wireless device based on a wireless connection between the mobile device and the wireless device at a merchant location, wherein the merchant location comprises a plurality of wireless devices including the wireless device;
	associating the user with the merchant location based on the identifier;
	determining a one-time use token for the wireless device, wherein the one-time use token comprises an activation process for an application on the mobile device;
	
	transmitting the one-time use token to the wireless device;
	causing the wireless device to transmit the one-time use token to the mobile device;
	responsive to the application executing the activation process, transmitting first data to the application of the mobile device via the wireless device based on the associating, wherein the first data is loaded in the application on the mobile device during the activation process; and 


Examiner’s Statement of Reasons for Allowance
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding claims 2, 12, and 18, the prior art does not appear to teach, in the context of the systems and methods recited for checking in a user, that a one time use token is passed from a first device to a second device, wherein the passing of the token causes the second device to transmit the one-time use token to the mobile device of the user, and wherein the one-time use token causes the mobile device to perform an activation process on the mobile device. 
Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
	Bluetooth Low Energy, Beacons and Retail; Verifione; Erik Viugt; October 23, 2013 available at: http://global-old.verifone.com/media/3603729/bluetooth-low-energy-beacons-retail-wp.pdf (last visited 03/09/2022); hereinafter “Viugt”
Viugt generally teaches the use of BLE beacons to perform check-ins for users at merchant locations but is silent as to the specific arrangement of steps and elements outlined above. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMMETT K WALSH whose telephone number is (571)272-2624. The examiner can normally be reached Mon.-Fri. 6 a.m. - 4:45 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EMMETT K. WALSH/Primary Examiner, Art Unit 3628